DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In the amendment filed on 04/19/2021applicant amended claims 29, 32, 33, and 37-42.  Claims 29-42 are pending and are currently examined.

Maintained claim rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, it is not understood how the antibody (or binding agent for that matter) component of the immunoconjugates claimed in the methods of the independent claims 29 and 37 can simultaneously be an antibody, a hybridoma and a nucleic acid. An antibody (or binding agent) is not the same as a hybridoma or a nucleic acid. An antibody may be the 
(i) monoclonal antibodies SB1, SB2, SB3, SB4, and SB5, 
(ii) hybridomas comprising SB1, SB2, SB3, SB4, and SB5, respectively, and 
(iii) nucleic acids comprising nucleic acid sequences encoding the monoclonal antibodies SB1, SB2, SB3, SB4, and SB5, respectively.” is the source of indefiniteness.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-42 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention. 
It is apparent that the antibodies SB1-SB5 are required (according to the claims) to practice the claimed invention. As such the biological material should be readily 
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years, or five years after the last request or for enforceable life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of the deposit (see 37
CFR 1.807); and

On page 5 of the remarks Applicant argues that: “Applicant previously pointed out that WO 2012/019184 (corresponding to U.S Patent No. 9,244,075) and U.S. Patent No. 5,693,500 disclose SB1-SB5. Particularly, the '500 patent describes that SBl-SBl0 have been characterized by Wood et al. in 1988. Wood et al., "Production and Characterization of Monoclonal Antibodies Specific for Mycobacterium bovis", Journal of General Microbiology, 1988, vol. 134, No. 9, pp. 2599-2604, which was cited in the '500 patent, describe preparation and properties of SB1-SB 10.” 
Applicant concludes that the rejection should be withdrawn on the basis of the argument cited. The arguments were carefully considered but not found persuasive because in none of the references cited there is a structural characterization of the antibody, only a functional one. Thus, absent of the structure, the antibody may be claimed by referring to a biological deposit, as indicated supra. 

Claims 29-42 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
To reiterate, the specification discloses the use, in the method claimed, of a rabbit sera to human SAS1B (aka SAS1R antigen). However, the claims broadly encompass the use, in the method, of any antibody that binds SAS1B linked to an immunotoxin. were purified from rabbit polyclonal antiserum to recombinant human SAS1B (pages 105-106). On page 6 of the remarks Applicant argues that: “The specification also describes that the stoichiometry of primary antibody and secondary ZAP reagent can be optimized to allow the Fab-ZAP toxin complex to the primary antibody bound at the cell surface, and the thus formed Fab-ZAP toxin immune complexes reach the cell surface. Further, above mentioned WO '184, the entirety of which is expressly incorporated by reference in the present application, provides experimental data showing that monoclonal antibodies SB 1 and SB2 recognized both human and mouse SAS IR, while mAbs SB3, SB4, and SB5 react only with human SAS IR. In other words, SB1 to SB5 are capable of being used in an immunotoxin molecule for binding and killing cells expressing SAS IR, thereby inhibiting interactions between SAS IR, which is localized on live human eggs retrieved for in vitro fertilization, and the sperm surface protein SLLPl, which interactions cause sperm-egg binding, fusion or fertilization (paragraphs [0009], [0011 ], [O 194] and [0488]-[049 l] of the published application). The specification states that "[s]ubjects to which administration of the pharmaceutical compositions of the invention is contemplated include, but are not limited to, humans and other primates, mammals ... " (paragraph [0386] of the published application). In addition, the specification also contemplates use of the immunotoxin conjugate in contraception for nuisance animals (paragraph [0386] of the published application).”
antibodies were purified from rabbit polyclonal antiserum to recombinant human SAS1B. The fact that the antibody SB1 and SB5 allegedly would perform the same function does not represent possession of the method but only the desired outcome. 
Once again, if Applicants are in possession of a method that actually used antibodies that may be described by their full 6 CDRs of Variable domains or have deposited monoclonal antibodies or hybridomas that were actually used as immunotoxins in the contraception methods they are encouraged to present these data in an affidavit for critical evaluation.
Until then, the claims remain rejected as not fulfilling the written description requirement.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647